DETAILED ACTION
Purpose of Corrected Notice of Allowability
The purpose of this corrected notice of allowability is to clarify the language within the examiner’s amendment for claims 7 & 17.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Crockett Hailey, III on 02/22/2022.

The application has been amended as follows: 
In independent claims 1 and 11 the clauses “wherein the driver comprises a magnetic element 
The language within claims 7 & 17 that reads “…basket is in mechanical communication with the diverter…” is amended to remove the term “mechanical” such that the claim language now reads “…basket is in communication with the diverter…”
Claim 16 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art remains Fawaz (US20180110396A1), McDaniel (US20150250374A1), Carlson (US20130092194A1), Pugh (US20180368654A1), and newly cited reference Fawaz (US20180249885A1, hereafter F1). As the teachings of all references except F1 were recited in the previous action, they will be omitted here for the sake of brevity. F1 discloses an art related dishwasher wherein magnets are known to be used in baskets for attachment to a rack assembly (abstract, Figs.5-12 refs 260, 430, 560, & 662). Thus, all references show at least some portion of claimed inventions 1 & 11. However, it is believed that there is a strong presumption against finding the totality of the invention of claims 1 and 11 to be obvious considering the references cited. Specifically, although the references themselves teach a specific limitation, no reference teaches all limitations nor does any references, when taken alone or combined provided any teaching or suggestion to a skilled artisan to combine the specifically cited limitations in the claimed arrangement. To paraphrase, the totality of claims 1 & 11 requires that a rack is provided .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711